AO 245D (SOIL Rev. I0/19) Judgment in a Criminal Case for Revocation

                            UNITED STATES DISTRICT COURT
                                       Southern District of Illinois
                                                      )
    UNITED STATES OF AMERICA                          )     JUDGMENT IN A CRIMINAL CASE
                                                      )     (for Revocation of Probation or Supervised Release)
                       v.                             )
                                                      )     Case Number: 3:19-CR-30087-SMY-1
                                                      )     USM Number: 24079-045
    DARIUS DEVON DANSBERRY
                                                      )
                                                      )
                                                            G. ETHAN SKAGGS
                                                            Defendant's Attorney

THE DEFENDANT:

~    admitted guilt to violation of condition(s)     as listed below           of the term of supervision.
•    was found in violation of condition(s)                                    after denial of guilt.

The defendant is adjudicated guilty of these violations:
Violation Number            Nature of Violation                                               Violation Ended
Mandatory                   Defendant committed the offenses of Harassment 2nd                8/9/2019
                            Degree and Assault 4th Degree.

      The defendant is sentenced as provided in pages 3 through 6 of this judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

•    The defendant has been found not guilty on count(s)
•    Count(s) Dis      •are dismissed on the motion of the United States.

•    The defendant has not violated condition(s) and is discharged as to such violation(s) condition.
       It is ordered that the defendant shall notify the United States attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs, and special
assessments imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall
notify the court and United States attorney of any material change in the defendant's economic
circumstances.

Last Four Digits of Defendant's Soc. Sec.: 0424


Defendant's Year of Birth: 1991
                                                            Signature of Jud e
City and State of Defendant's Residence:                    Staci M. Yandle, nited States District Judge
Cahokia, Illinois                                           Name and Title of Judge

                                                            Date Signed:
                                                                                I
                                                                                     l
                                                                             3 /~ I gt> ,a.J
AO 245D (SOIL Rev. 10/19) Judgment in a Criminal Case for Revocation
                                                                                                       Judgment Page 2 of6
DEFENDANT: DARIUS DEVON DANSBERRY
CASE NUMBER: 3:19-CR-30087-SMY-l

                                      ADDITIONAL COUNTS OF CONVICTION

                                                                                                           Violation
Violation Num her                 Nature of Violation                                                      Concluded
Mandatory                         Defendant admitted to unlawfully possessing a controlled                 7/10/2019
                                  substance, marihuana, on or about June 8, 2019

                                  Defendant unlawfully possessed a controlled substance, in that           7/24/2019
                                  he tested positive for cocaine and marihuana by urinalysis

                                  Defendant verbally admitted to unlawfully possessing a                   8/10/2019
                                  controlled substance, marihuana, on or about August 10, 2019

Standard #1                       Defendant left the judicial district without the permission of the        6/6/2019
                                  probation officer

                                  Defendant left the judicial district without the permission of the        8/9/2019
                                  probation officer

Standard #2                       Defendant failed to report to the probation office as directed           8/27/2019

                                  Defendant failed to report to the Court as directed                      9/12/2019

Standard #3                       Defendant failed to follow the instructions of the probation             7/26/2019
                                  officer, in that he failed to attend the court orientation program as
                                  instructed

Standard #10                      Defendant failed to permit the probation officer to visit him at          8/8/2019
                                  his home at a reasonable time

Standard # 11                     Defendant failed to notify the probation officer within 72 hours         6/10/2019
                                  of law enforcement contact, in that on June 6, 2019, he was
                                  questioned by the Boone County, Missouri, Sheriffs Department
AO 245D (SDIL Rev. I0/19) Judgment in a Criminal Case for Revocation
                                                                                                Judgment Page 3 of 6
DEFENDANT: DARIUS DEVON DANSBERRY
CASE NUMBER: 3:19-CR-30087-SMY-l

                                                         IMPRISONMENT

       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a total term of: 24 months

•     The court makes the following recommendations to the Bureau of Prisons:

~ The defendant is remanded to the custody of the United States Marshal.
D The defendant shall surrender to the United States Marshal for this district:
  D at _ _ _ _ _ _ _ _ Da.m.               p.m. on        •
  D as notified by the United States Marshal.

D     The defendant shall surrender for service of sentence at the institution designated by the Bureau of
      Prisons:
      • before 2 p.m. on
      •  as notified by the United States Marshal.
      D as notified by the Probation or Pretrial Services Office.

                                                                RETURN
I have executed this judgment as follows:

          Defendant delivered on _______ to _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ __. with a certified copy of this judgment



                                                                        UNITED STATES MARSHAL


                                                                       B  y---------------
                                                                        DEPUTY UNITED STATES MARSHAL
AO 245D (SOIL Rev. 10/19) Judgment in a Criminal Case for Revocation
                                                                                            Judgment Page 4 of 6
DEFENDANT: DARIUS DEVON DANSBERRY
CASE NUMBER: 3: l 9-CR-30087-SMY-l

                                                    SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: 36 months

Other than exceptions noted on the record at sentencing, the Court adopts the proposed terms and
conditions of supervision recommended by the U.S. Probation Office in its current form, including the
explanations and justifications therefor.

                                                 MANDATORY CONDITIONS
The following conditions are authorized pursuant to 18 U.S. C. § 3583(d):

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance.

The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
to one drug test within 15 days of being sentenced to probation and at least two periodic drug tests
thereafter, as determined by the Court, not to exceed 52 tests in one year.

                                             ADMINISTRATIVE CONDITIONS
The following conditions of supervised release are administrative and applicable whenever supervised
release is imposed, regardless of the substantive conditions that may also be imposed. These conditions
are basic requirements essential to supervised release.

The defendant must report to the probation office in the district to which the defendant is released within
seventy-two hours of release from the custody of the Bureau of Prisons.

The defendant shall not knowingly possess a firearm, ammunition, or destructive device. The defendant
shall not knowingly possess a dangerous weapon unless approved by the Court.

The defendant shall not knowingly leave the judicial district without the permission of the Court or the
probation officer.

The defendant shall report to the probation officer in a reasonable manner and frequency directed by the
Court or probation officer.

The defendant shall respond to all mqumes of the probation officer and follow all reasonable
instructions of the probation officer.

The defendant shall notify the probation officer prior to an expected change, or within seventy-two
hours after an unexpected change, in residence or employment.

The defendant shall not knowingly meet, communicate, or otherwise interact with a person whom the
defendant knows to be engaged, or planning to be engaged, in criminal activity.

The defendant shall permit a probation officer to visit the defendant at a reasonable time at home or at
AO 245D (SOIL Rev. 10/19) Judgment in a Criminal Case for Revocation
                                                                                             Judgment Page S of6
DEFENDANT: DARIUS DEVON DANSBERRY
CASE NUMBER: 3:19-CR-30087-SMY-1

any other reasonable location and shall permit confiscation of any contraband observed in plain view of
the probation officer.

The defendant shall notify the probation officer within seventy-two hours of being arrested or
questioned by a law enforcement officer.

                                                    SPECIAL CONDITIONS

Pursuant to the factors in 18 US.C. § 3553(a) and 18 US.C. § 3583(d), the following special conditions
are ordered While the Court imposes special conditions, pursuant to 18 US.C. § 3603(10), the
probation officer shall perform any other duty that the Court may designate. The Court directs the
probation officer to administer, monitor, and use all suitable methods consistent with the conditions
specified by the Court and 18 U.S.C. § 3603 to aid persons on probation/supervised release. Although
the probation officer administers the special conditions, final authority over all conditions rests with the
Court.

The defendant shall participate in a cognitive behavioral treatment program. The defendant shall pay for
the costs associated with services rendered, based on a Court approved sliding fee scale and the
defendant's ability to pay. The defendant's financial obligation shall never exceed the total cost of
services rendered. The Court directs the probation officer to approve the treatment provider and, in
consultation with a licensed practitioner, the frequency and duration of counseling sessions, and the
duration of treatment, as well as monitor the defendant's participation, and assist in the collection of the
defendant's copayment.

The defendant shall participate in treatment for narcotic addiction, drug dependence, or alcohol
dependence, which includes urinalysis and/or other drug detection measures and which may require
residence and/or participation in a residential treatment facility, or residential reentry center (halfway
house). The number of drug tests shall not exceed 52 tests in a one-year period. Any participation will
require complete abstinence from all alcoholic beverages and any other substances for the purpose of
intoxication. The defendant shall pay for the costs associated with services rendered, based on a Court
approved sliding fee scale and the defendant's ability to pay. The defendant's financial obligation shall
never exceed the total cost of services rendered. The Court directs the probation officer to approve the
treatment provider and, in consultation with a licensed practitioner, the frequency and duration of
counseling sessions, and the duration of treatment, as well as monitor the defendant's participation, and
assist in the collection of the defendant's copayment.

The defendant shall not knowingly visit or remain at places where controlled substances are illegally
sold, used, distributed, or administered.

The defendant shall participate in mental health services, which may include a mental health assessment
and/or psychiatric evaluation, and shall comply with any treatment recommended by the treatment
provider. This may require participation in a medication regimen prescribed by a licensed practitioner.
The defendant shall pay for the costs associated with services rendered, based on a Court approved
sliding fee scale and the defendant's ability to pay. The defendant's financial obligation shall never
exceed the total cost of services rendered. The Court directs the probation officer to approve the
treatment provider and, in consultation with a licensed practitioner, the frequency and duration of
counseling sessions, and duration of treatment, as well as monitor the defendant's participation, and
assist in the collection of the defendant's copayment.
AO 245D (SOIL Rev. I0/19) Judgment in a Criminal Case for Revocation
                                                                                                           Judgment Page 6 of 6
DEFENDANT: DARIUS DEVON DANSBERRY
CASE NUMBER: 3:19-CR-30087-SMY-1

The defendant shall participate in a GED program and upon the recommendation of the program
facilitator, take the GED test. The Court directs the probation officer to approve the GED program,
monitor the defendant's participation, and obtain verification of the results of any part of the GED test
taken.

The defendant shall participate in any program deemed appropriate to improve job readiness skills,
which may include participation in a Workforce Development Program or vocational program. The
Court directs the probation officer to approve the program and monitor the defendant's participation.

The defendant shall work regularly at a lawful occupation unless excused by the probation officer for
schooling, training, or other acceptable reasons.

The defendant's person, residence, real property, place of business, vehicle, and any other property under
the defendant's control is subject to a search, conducted by any United States Probation Officer and
other such law enforcement personnel as the probation officer may deem advisable and at the direction
of the United States Probation Officer, at a reasonable time and in a reasonable manner, based upon
reasonable suspicion of contraband or evidence of a violation of a condition of release, without a
warrant. Failure to submit to such a search may be grounds for revocation. The defendant shall inform
any other residents that the premises and other property under the defendant's control may be subject to
a search pursuant to this condition.


U.S. Probation Office Use Only

A U.S. Probation Officer has read and explained the conditions ordered by the Court and has provided me with a complete
copy of this Judgment. Further information regarding the conditions imposed by the Court can be obtained from the
probation officer upon request.

Upon a finding ofa violation of a condition(s) of probation or supervised release, I understand that the court may (I) revoke
supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.


Defendant's Signature _ _ _ _ _ _ _ _ _ _ _ _ _ __                              Date _ _ _ _ _ _ _ _ __



U.S. Probation Officer _ _ _ _ _ _ _ _ _ _ _ _ _ __                             Date _ _ _ _ _ _ _ _ __
